Citation Nr: 0122921	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  96-34 586	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
generalized anxiety disorder with dysthymia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran had active service from February 1985 to December 
1985.  Her claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision, in which 
the St. Louis, Missouri, Regional Office (RO) continued the 
10 percent rating assigned the veteran's generalized anxiety 
disorder with dysthymia.  In October 1997, the RO increased 
the rating assigned this disability to 30 percent, and in 
October 1998, the Board affirmed the RO's decision denying a 
rating in excess of 30 percent for this disability.

The veteran appealed the Board's October 1998 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
and in a Memorandum Decision dated August 2000, the Court 
vacated the Board's decision and remanded the veteran's claim 
to the Board for further development and readjudication.  The 
Court explained that the Board had improperly relied upon its 
own judgment in deciding the veteran's claim and should have 
instead obtained medical opinions differentiating 
symptomatology of the veteran's service-connected psychiatric 
disability from symptomatology of her nonservice-connected 
disabilities and possibly pertinent records from the Social 
Security Administration (SSA).  The Court also explained that 
the Board had failed to rule expressly on a raised claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU), and that because the TDIU claim was 
inextricably intertwined with the claim for a rating in 
excess of 30 percent for generalized anxiety disorder with 
dysthymia, a Remand of both claims was necessary.   


REMAND

The veteran claims that the 30 percent rating assigned her 
psychiatric disability should be increased to reflect more 
accurately the severity of her psychiatric symptomatology.  
Additional development by the RO is necessary before deciding 
the merits of the veteran's claim.  

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law and 
implementing regulations were promulgated.  See Veterans 
Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA redefines VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment of the VCAA and which are not final as of 
that date.  Where the law or regulations change after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process is completed, the version of the law 
or regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

In this case, the RO has not developed the veteran's claim 
pursuant to the VCAA. Accordingly, on Remand, the RO should 
take any action that is necessary to comply with the 
notification and assistance provisions of the VCAA.  For 
instance, the RO should assist in obtaining any additional 
pertinent medical information identified by the veteran.  The 
Board notes, in this regard, that the VCAA provides that, in 
the case of a claim for disability compensation, VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for a benefit 
provided there is a reasonable possibility that such 
assistance will aid in substantiating the claim.  

The Board also notes that the VCAS provides that VA's duty to 
assist includes providing the claimant a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4), 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

As the Board noted in its October 1998 decision, the veteran 
has a personality disorder of significant dimension.  In its 
August 2000 Memorandum Decision, the Court found that, 
although the veteran underwent three VA examinations during 
the pendency of her appeal, the examiners who conducted those 
examinations failed to clearly dissociate the symptomatology 
of the veteran's nonservice-connected personality disorder 
from that of her service-connected generalized anxiety 
disorder with dysthymia.  Based on that finding, the Court 
determined that a Remand was required to afford the veteran 
another psychiatric examination, during which a VA examiner 
could make another attempt to determine the level of 
impairment caused solely by the veteran's generalized anxiety 
disorder with dysthymia.  In its Memorandum Decision, the 
Court also mentioned that there were records from SSA that 
needed to be obtained in support of the veteran's claim.  
Based on the Court's finding that the aforementioned evidence 
is needed before the Board can decide the veteran's claim, 
the Board remands this claim to the RO for the purpose of 
obtaining this evidence.  

In addition, because this claim is being remanded for other 
purposes, the veteran should be given an opportunity to 
identify and authorize the release of any other pertinent, 
outstanding records that may be missing from her claims file 
and to present further argument in support of her claim.  The 
veteran has alleged that there are outstanding 
hospitalization reports dated in 1991 and 1992 that need to 
be obtained, but the claims file currently contains multiple 
hospital reports dated during the time frame identified.  On 
remand, the RO should determine whether the veteran is 
referring to other hospitalization reports that have not yet 
been obtained, and if so, obtain and associate those reports 
with the claims file.

Finally, in its August 2000 Memorandum Decision, the Court 
found that the Board had failed to rule expressly on a raised 
claim of entitlement to TDIU, and that, because this raised 
claim and the claim for a higher rating were intertwined, 
both of these claims needed to be remanded.  Consistent with 
the Court's holding in this regard, once the RO has 
accomplished the aforementioned development and readjudicated 
the veteran's claim for an increased rating, the RO should 
decide in the first instance the veteran's claim for TDIU. 


This case is, therefore, REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request her to provide the names and 
addresses of all health care providers, 
VA and private, who have treated her for 
her psychiatric disability and whose 
records have not yet been obtained.  

2.  After securing any necessary 
authorizations, the RO should obtain and 
associate with the claims file any 
outstanding medical evidence the veteran 
identifies as being pertinent to her 
claim, and which are not already in the 
claims file, including, if appropriate, 
reports of the veteran's psychiatric 
hospitalizations in 1991 and 1992. 

3.  The RO should also obtain and 
associate with the claims file copies of 
the medical records on which SSA relied 
in September 1995 in determining that the 
veteran was entitled to disability 
benefits.  

4.  The RO should afford the veteran a VA 
psychiatric examination by an examiner 
who has not yet evaluated the veteran for 
the purpose of ascertaining the level of 
social and industrial impairment caused 
solely by the veteran's service-connected 
generalized anxiety disorder with 
dysthymia.  Prior to the examination, the 
RO should provide the examiner with the 
veteran's claims file and a separate copy 
of this Remand for review.  After 
conducting a thorough evaluation, 
including any indicated studies, the VA 
examiner should: (1) identify all 
symptoms of the veteran's service-
connected psychiatric disability; (2) 
disassociate all symptoms of the 
veteran's personality disorder and other 
nonservice-connected disorders from 
symptoms of her service-connected 
psychiatric disability (if impossible, 
the examiner should so indicate in his 
report); (3) provide a multiaxial 
diagnosis based on the current DSM-IV 
diagnostic criteria and a Global 
Assessment of Functioning Score that is 
attributable to the veteran's service-
connected psychiatric disability only; 
(4) opine whether the veteran's service-
connected psychiatric disability, alone, 
causes mild, definite, considerable, 
severe or total impairment, or precludes 
her from engaging in substantially 
gainful employment; and (5) estimate the 
degree to which the veteran's service-
connected psychiatric disability 
contributes to her overall impairment.  
The VA examiner should provide the 
complete rationale on which his or her 
opinion is based.

5.  Following the above development, the 
RO should review the examination report 
to determine whether it complies with the 
previous instruction.  If the report is 
deficient in any regard, immediate 
corrective action should be taken.

6.  Thereafter, the RO should undertake 
any other development necessary to comply 
with the notification and assistance 
provisions of the VCAA.  

7.  The RO should then readjudicate the 
veteran's increased rating claim and 
initially consider the veteran's raised 
TDIU claim based on all of the evidence 
of record.  If the RO denies the 
veteran's claim for an increased rating, 
it should provide the veteran and her 
representative a supplemental statement 
of the case, which cites all regulations 
pertinent to the veteran's claim, and an 
opportunity to respond thereto before the 
case is returned to the Board for 
appellate review.  

The purposes of this REMAND are to ensure the veteran due 
process of law and to obtain additional medical information.  
No inference should be drawn regarding the ultimate 
disposition of this appeal.  The veteran may submit 
additional argument or evidence in connection with her 
appeal; however, she is not required to act until she is 
otherwise notified.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).



		
	Bruce Kannee
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




